Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Applicant’s amendments and remarks filed 2-24-21 are acknowledged.

The prior 35 U.S.C. § 112, 1st paragraph enablement and written description rejections have been withdrawn in view of applicant’s claim amendments.

The prior rejection under 35 U.S.C. 103(a) as being unpatentable over Jensenius et al. (WO02/06460) in view of Roos et al. (J Immunol 2001; 167:2861-2868) has been withdrawn in view of applicant’s amendments and upon reconsideration.  

In particular, it was known prior to applicant’s earliest effective priority date that MBL and the ficolins fully compete for binding to masp-2 suggesting that these ligands “interact with neighboring or identical binding sites on the MASPs, and compete with each other for these interactions.” (see International Immunopharmacology 318 (2002) 1219–1250, Abstract #78; see also Cseh et al., The Journal of Immunology, 2002, 169: 5735–5743, at page 5742, last paragraph, both cited herewith).  It was further believed that MBL and the ficolins “appear to be have different target microorganisms” (see Holmskov et al., Annu. Rev. Immunol. 2003. 21:547–78, published Jan. 9, 2003, at page 567-68 bridging paragraph, cited herewith).  The ability of MBL-specific antibodies to reduce C3 binding to myocardial cells thereby diminishing infarct size and tissue injury in a rat infarction model as described by Stahl et al. (20040259771, cited on an IDS) was appreciated in the lectin complement pathway art prior to applicant’s earliest priority date (see Madalinski et al., Centr Eur J Immunol 2003; 28(2): 67–73, published in Feb. 2003, at page 71, 1st full paragraph, cited herewith).  

st paragraph; Fig. 3D and Discussion), and such a teaching certainly suggests the ordinarily skilled artisan would be interested in antibodies that bind the N-terminal CUB1-EGF-CUB2 domain of MASP-2 (see Cseh et al., The Journal of Immunology, 2002, 169: 5735–5743, at page 5735, last paragraph) rather than the C-terminal CCP1-CCP2-SP domain.  

Thus, when the teachings of Jensenius are considered in the context of the knowledge in the art of the role of MBL in glomerular complement deposition in IgA nephropathy as described by Roos, it is likely the ordinarily skilled artisan would have been motivated to treat glomerulonephritis using either anti-MBL antibodies that inhibit the binding of MBL to masp-2 as described by Roos / Stahl, or using anti-masp-2 antibodies that bind the N-terminal CUB1-EGF-CUB2 domain of MASP-2 rather than the C-terminal CCP1-CCP2-SP domain (amino acids 293-682 of SEQ ID NO: 1).  

A reason the ordinarily skilled artisan would have been drawn to such a course of action is in view of the focus of Roos et al. / Stahl et al. on inhibiting the binding of MBL to its carbohydrate ligand, which, in turn inhibits MBL from activating C3 deposition.  The skilled artisan would not necessarily question such a course of action, and it is not clear why the skilled artisan would necessarily seek alternative ways of inhibiting the LCP, especially so when it is not at all clear from the prior art that the ficolins were, like MBL, involved in the pathogenesis of glomerulonephritis.  Thus, it would not be obvious to the ordinarily skilled artisan to generally inhibit masp-2 proteolytic activity in the context of treating a subject suffering from glomerulonephritis based on the reference teachings.  Indeed, insofar as ficolins were not known to be involved in the pathogenesis of glomerulonephritis, the skilled artisan did have an incentive to not completely inhibit the binding of ficolins to masp-2 in that ficolins were known to promote the innate immune response / the complement response to various bacterial pathogens (see Matsushita et al., Immunobiol. (2002) 205, pp. 490–497, cited herewith, at page 493, last full paragraph – page 495, last full paragraph).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644